DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 21, which recites “wherein the fingerprint sensing lines are coupled to the pins without via switch elements” renders the claim indefinite because it is not clear what the scope of the claim is when it recites “without via switch elements”. Claim 21 which depends upon 20 and claim 20 depends on claim 19. With respect to claim 19, which is reciting “a switch circuit, comprising a plurality of first terminals coupled to the data lines and the fingerprint sensing lines and a plurality of second terminals configurable to be coupled to an electronic circuit, wherein the switch circuit is switched to receive the display driving signals from the electronic circuit in a first time interval, and the switch circuit is wherein the fingerprint sensing lines are coupled to the pins without via switch elements” it is not clear how such arrangement is possible OR how such arrangement can be configured. Thus the scope of claim 21 could not be determined, thus rendering the claim indefinite. In other words the subject matter of claim 21 is contradicting with the scope of claims 19 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 16-20, 28, 42, 52-54 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0088715) in view of Kim (2015/0116263) and Cao et al. (2019/0294850).

Regarding claim 1, Lee teaches an electronic circuit, adapted to drive a display panel (Fig 1; para [0036] a display panel 110) comprising touch sensors (para [0060] Referring to FIG. 2, the touch display device 100 may provide a sensing function with respect to the display panel 110 using a common electrode 200 and a pixel electrode 300, which are disposed inside the display panel 110.) and fingerprint sensors (para [0065] the touch display device 100 may sense a user fingerprint touch using the pixel electrode 300), the electronic circuit comprising: a first circuit (132; Fig 3), configured to generate display driving signals for driving data lines of the display panel (para [0072] a pixel electrode driving controller 132, which is connected with the pixel electrode 300 through a data line (DL) and is configured to control driving of the pixel electrode 300); a second circuit (133; Fig 3), configured to receive fingerprint sensing signals corresponding to a fingerprint image from fingerprint sensing lines of the display panel (para [0077] An input end of the second multiplexer (MUX2) is connected with the third multiplexer (MUX3) in the display-driving period and the first sensing period, and is connected with the sensing unit 133 in a second sensing period, which is a fingerprint-touch-sensing period.).
Lee fails to teach a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel via a plurality of first pins of the electronic circuit, wherein each of the first pins is configurable to be coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel; wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.

Kim teaches an electronic circuit comprising a first switch circuit (127; Fig 3), comprising a plurality of first terminals coupled to a first circuit (124; Fig 3) and a 129; Fig 3) and a plurality of second terminals (terminals on the upper side of 127; Fig 3) configurable to be coupled to a display panel (130; Fig 3) via a plurality of first pins (127; Fig 3 also see illustrated Fig 3 below) (Note: term “pins” is interpreted under BRI as any point/terminal providing a connection point between two elements) of the electronic circuit, wherein each of the first pins is configurable to be coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel (240; Fig 2; Fig 3) of the display panel (132; Fig 3. Para [0051] The plurality of touch electrodes 131 may be respectively formed in the plurality of pixels formed in the panel 110. During the touch sensing period, the touch electrodes 131 perform a function of sensing a touch according to the touch pulse supplied from the touch IC 140. During the image display period, the touch electrodes 131 perform a function of driving the liquid crystal along with the respective pixel electrodes formed in the plurality of pixels) (Note: data line of the prior art is relied upon for display as well as sensing, thus meeting the claim limitations of each of the first pins is configurable to be coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel. Furthermore claims are read on light of specification and as it can be seen in Fig 5 of instant application portion of the line between pins and display panel is shared both by display and fingerprint, thus indicative that these are shared to some extent. Since prior art teaches the aspect to data line being shared, thereby reading on the claims).

    PNG
    media_image1.png
    734
    778
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Cao teaches an electronic circuit, adapted to drive a display panel comprising: fingerprint sensing lines (120; Fig 2) and data lines (210; Fig 2) are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel (Fig 2; para [0067] The display substrate 200 includes a gate driving circuit GOA and pixel elements (not labeled) arranged in a plurality of rows and a plurality of columns, each of the pixel elements includes a driving transistor T.sub.2 and a sub-pixel element 220 coupled to the driving transistor T.sub.2. A control electrode of the driving transistor T.sub.2 is coupled to the gate line G.sub.2, a first electrode of the driving transistor T.sub.2 is coupled to the display data line 210, and a second electrode of the driving transistor T.sub.2 is coupled to the sub-pixel element 220.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee and Kim with teachings of Cao, because providing the provide arrangement in which interference can be reduced and accuracy of fingerprint recognition can be improved.

Regarding clam 2, Lee teaches the electronic circuit as explained for claim 1 above.
Lee fails to teach wherein the display panel further comprises a plurality of second pins, each of the second pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel, and a number of the first 
Kim teaches the electronic circuit wherein the display panel further comprises a plurality of second pins (see illustrated Fig 3 as provided for claim 1 above), each of the second pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel (Fig 3), and a number of the first pins is equal to a number of the second pins (illustrated Fig 3 above reflects the first and second pins and it shows having one to one relationship), and each of the first pins is configurable to be coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel via a corresponding second pin (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Regarding clam 3, Lee teaches the electronic circuit as explained for claim 1 above. Lee also further teaches control the electronic circuit to transmit the display driving signals from the first circuit to the data lines in a first time interval (Fig 4 shows the first time interval when display driving is performed; para [0088] FIG. 4 illustrates the state in which the driving circuit according to the first embodiment operates in a display-driving period), and control the electronic circuit to receive the fingerprint Fig 6 shows the first time interval when display driving is performed. Para [0102] FIG. 6 illustrates the state in which the driving circuit according to the first embodiment performs additional sensing as well as touch sensing in a second sensing period.).
Lee fails to teach further comprising: a control circuit, configured to generate control signals for controlling the first switch circuit; as claimed.
Kim teaches the electronic circuit further comprising. further comprising: a control circuit (123; Fig 3), configured to generate control signals for controlling the first switch circuit, so as to control the electronic circuit to transmit the display driving signals from the first circuit to the data lines through the first switch circuit in a first time interval (para [0071] For example, during the image display period, the touch sync signal generator 122 switches on the switching unit 125 by using a zeroth touch sync signal `0` to allow the common electrodes 131 to be connected to the common voltage generator 124. In this case, the common voltage (Vcom) is supplied to the common electrodes 131), and control the electronic circuit to receive the fingerprint sensing signals from the fingerprint sensors of the display panel through the first switch circuit in a second time interval (para [0072] During the touch sensing period, the touch sync signal generator 122 switches on the switching unit 125 by using a first touch sync signal `1` to allow the touch electrodes 131 to be connected to the analog unit 129. In this case, the touch electrodes 131 act as touch sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as 

Regarding claim 6, Lee teaches the electronic circuit as explained for claim 3 above.
Lee fails to teach wherein the first switch circuit comprises a plurality of switch units, and each of the switch units of the first switch circuit comprises: a first switch element, coupled between the first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval; and a second switch element, coupled between the second circuit and the corresponding one of the second terminals and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval; as claimed.
Kim teaches the electronic circuit, wherein the first switch circuit comprises a plurality of switch units (128; Fig 3), and each of the switch units of the first switch circuit comprises: a first switch element (one of the sub-element 127; Fig 3), coupled between the first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval (Fig 3; para [0071]); and a second switch element (one of the sub-element 127; Fig 3), coupled between the second circuit and the corresponding one of the second terminals and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval (para [0072]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as 

Regarding claim 16, Lee teaches the electronic circuit of claim 3, wherein the electronic circuit is implemented in a semiconductor chip (para [0040]; Fig 4).

Regarding claim 17, Lee teaches a display panel, comprising: a plurality of pixels (para [0036] in which a plurality of sub-pixels (or pixels) is disposed on intersections at which the gate lines (GL) and the data lines (DL) intersect) and fingerprint sensors (para [0065] the touch display device 100 may sense a user fingerprint touch using the pixel electrode 300.), wherein the fingerprint sensors are configured to sense a fingerprint image and generate fingerprint sensing signals corresponding to the fingerprint image (para [0154] The sensing unit 133 senses only the variation in the capacitance of the pixel electrode 300, whereby the separability of peaks and valleys in a fingerprint which is in contact with the display panel 110 may be improved and the accuracy of fingerprint touch sensing may be improved); a plurality of data lines (Data line; Fig 3), coupled to the pixels and configured to receive display driving signals (Fig 4); a plurality of fingerprint sensing lines (para [0105] The second multiplexer (MUX2) connected with the data line (DL) is connected with the fourth multiplexer (MUX4) included in the sensing unit 133, whereby the sensing unit 133 may sense a change in the capacitance of the pixel electrode 300 through the data line (DL).), coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals (Fig 3).
Lee fails to teach a plurality of pins, wherein each of the pins is coupled to a corresponding data line and a corresponding fingerprint sensing line; wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Kim teaches a display panel, comprising: a plurality of pins (see illustrated Fig 3 as provided for claim 1 above), wherein each of the pins is coupled to a corresponding data line and a corresponding fingerprint sensing line (para [0055] During the image display period in which an image is displayed, the display driver IC 120 supplies the common voltage to the touch electrodes 131. During the touch sensing period for sensing a touch, the display driver IC 120 supplies the touch pulse to the touch electrodes 131.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Lee and Kim fails to teach wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
fingerprint sensing lines (120; Fig 2) and data lines (210; Fig 2) are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel (Fig 2; para [0067] The display substrate 200 includes a gate driving circuit GOA and pixel elements (not labeled) arranged in a plurality of rows and a plurality of columns, each of the pixel elements includes a driving transistor T.sub.2 and a sub-pixel element 220 coupled to the driving transistor T.sub.2. A control electrode of the driving transistor T.sub.2 is coupled to the gate line G.sub.2, a first electrode of the driving transistor T.sub.2 is coupled to the display data line 210, and a second electrode of the driving transistor T.sub.2 is coupled to the sub-pixel element 220.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee and Kim with teachings of Cao, because providing the provide arrangement in which interference can be reduced and accuracy of fingerprint recognition can be improved.

Regarding claim 18, Lee teaches the display panel as explained for claim 17 above.
Lee fails to teach, wherein the pins of the display panel are configurable to be coupled to a plurality of pins of an electronic circuit, and the electronic circuit is adapted to drive the display panel, wherein a number of the pins of the display panel is equal to a number of the pins of the electronic circuit; as claimed.
Kim teaches the display panel, wherein the pins of the display panel are configurable to be coupled to a plurality of pins (lines 132 coming from display panel and are entering circuit 120 as in Fig 3) of an electronic circuit (120; Fig 3), and the electronic circuit is adapted to drive the display panel, wherein a number of the pins of the display panel is equal to a number of the pins of the electronic circuit (Fig 3 shows a one to one relationship).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Regarding claim 19, Lee teaches the display panel as explained for claim 17 above.
Lee fails to teach, further comprising: a switch circuit, comprising a plurality of first terminals coupled to the data lines and the fingerprint sensing lines and a plurality of second terminals configurable to be coupled to an electronic circuit, wherein the switch circuit is switched to receive the display driving signals from the electronic circuit in a first time interval, and the switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval; as claimed.
Kim teaches the display panel, further comprising: a switch circuit (125; Fig 3), comprising a plurality of first terminals (Fig 3) coupled to the data lines and the fingerprint sensing lines and a plurality of second terminals configurable to be coupled to an electronic circuit (124+129; Fig 3), wherein the switch circuit is switched to receive the display driving signals from the electronic circuit in a first time interval (para [0071] For example, during the image display period, the touch sync signal generator 122 switches on the switching unit 125 by using a zeroth touch sync signal `0` to allow the common electrodes 131 to be connected to the common voltage generator 124. In this case, the common voltage (Vcom) is supplied to the common electrodes 131.), and the switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval (para [0072] During the touch sensing period, the touch sync signal generator 122 switches on the switching unit 125 by using a first touch sync signal `1` to allow the touch electrodes 131 to be connected to the analog unit 129. In this case, the touch electrodes 131 act as touch sensors).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Regarding claim 20, Lee teaches the display panel as explained for claim 19 above.
Lee fails to teach wherein the switch circuit comprises: a plurality of first switch elements coupled to the data lines via the respective first terminals and coupled to the pins via the respective second terminals, and the first switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval; as claimed.
Kim teaches the display panel, wherein the switch circuit comprises: a plurality of first switch elements (each of the 128; Fig 3) coupled to the data lines via the respective Fig 3), and the first switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval (para [0071] For example, during the image display period, the touch sync signal generator 122 switches on the switching unit 125 by using a zeroth touch sync signal `0` to allow the common electrodes 131 to be connected to the common voltage generator 124. In this case, the common voltage (Vcom) is supplied to the common electrodes 131).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Regarding claim 28, Lee teaches an electronic device, comprising: a display panel (110; Fig 1) comprising a plurality of data lines (para [0036] a plurality of data lines (DL)) and a plurality of fingerprint sensing lines (para [0105] The second multiplexer (MUX2) connected with the data line (DL) is connected with the fourth multiplexer (MUX4) included in the sensing unit 133, whereby the sensing unit 133 may sense a change in the capacitance of the pixel electrode 300 through the data line (DL).); and an electronic circuit (130; Fig 1) adapted to drive the display panel with display driving signals (para [0092] The input end of the second multiplexer (MUX2) is connected with the third multiplexer (MUX3), and the input end of the third multiplexer (MUX3) is connected with the data-voltage-output end, whereby a data voltage is applied to the pixel electrode 300 through the data line (DL) and receive fingerprint sensing signals corresponding to a fingerprint image from the fingerprint sensing lines (para [0105] The second multiplexer (MUX2) connected with the data line (DL) is connected with the fourth multiplexer (MUX4) included in the sensing unit 133, whereby the sensing unit 133 may sense a change in the capacitance of the pixel electrode 300 through the data line (DL).).
Lee fails to teach wherein the electronic circuit comprises a plurality of first pins, the display panel comprises a plurality of second pins, a number of the first pins is equal to a number of the second pins, and the electronic circuit is coupled to the display panel via the first pins and the second pins, wherein each of the second pins is coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel, and each of the first pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel via a corresponding second pin; wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Kim teaches an electronic device, comprising a display panel (110; Fig 3; para [0042]) and an electronic circuit (120; Fig 3), wherein the electronic circuit comprises a plurality of first pins (see illustrated Fig 3 as provided for claim 1 above), the display panel comprises a plurality of second pins (see illustrated Fig 3 as provided for claim 1 above), a number of the first pins is equal to a number of the second pins (see illustrated Fig 3 as provided for claim 1 above, wherein the number of first pins and second pins are equal), and the electronic circuit is coupled to the display panel Fig 3), wherein each of the second pins is coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel (Fig 3), and each of the first pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel via a corresponding second pin (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Lee and Kim fails to teach wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Cao teaches an electronic circuit, adapted to drive a display panel comprising: fingerprint sensing lines (120; Fig 2) and data lines (210; Fig 2) are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel (Fig 2; para [0067] The display substrate 200 includes a gate driving circuit GOA and pixel elements (not labeled) arranged in a plurality of rows and a plurality of columns, each of the pixel elements includes a driving transistor T.sub.2 and a sub-pixel element 220 coupled to the driving transistor T.sub.2. A control electrode of the driving transistor T.sub.2 is coupled to the gate line G.sub.2, a first electrode of the driving transistor T.sub.2 is coupled to the display data line 210, and a second electrode of the driving transistor T.sub.2 is coupled to the sub-pixel element 220.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee and Kim with teachings of Cao, because providing the provide arrangement in which interference can be reduced and accuracy of fingerprint recognition can be improved.

Regarding claim 42, Lee teaches the electronic device of claim 28, wherein the electronic circuit is implemented in a semiconductor chip (para [0040]; Fig 4).

Regarding claim 52, Lee teaches an electronic circuit, adapted to drive a display panel (Fig 1; para [0036] a display panel 110) comprising touch sensors (para [0060] Referring to FIG. 2, the touch display device 100 may provide a sensing function with respect to the display panel 110 using a common electrode 200 and a pixel electrode 300, which are disposed inside the display panel 110.) and fingerprint sensors (para [0065] the touch display device 100 may sense a user fingerprint touch using the pixel electrode 300), the electronic circuit comprising: a first circuit (132; Fig 3), configured to generate display driving signals for driving data lines of the display panel (para [0072] a pixel electrode driving controller 132, which is connected with the pixel electrode 300 through a data line (DL) and is configured to control driving of the pixel electrode 300); a second circuit (133; Fig 3), configured to receive fingerprint sensing signals corresponding to a fingerprint image from fingerprint sensing lines of the display panel (para [0077] An input end of the second multiplexer (MUX2) is connected with the third multiplexer (MUX3) in the display-driving period and the first sensing period, and is connected with the sensing unit 133 in a second sensing period, which is a fingerprint-touch-sensing period.); a third circuit (133; Fig 3), configured to determine a touch information according to touch sensing signals from the touch sensors (para [0101] The driving circuit according to the first embodiment may perform display driving and touch sensing, and at the same time, enables additional sensing in addition to the touch sensing), wherein the second circuit receives the fingerprint sensing signals through fingerprint sensing lines of the display panel selected according to the touch information (Fig 6 shows the first time interval when display driving is performed. Para [0102] FIG. 6 illustrates the state in which the driving circuit according to the first embodiment performs additional sensing as well as touch sensing in a second sensing period.).
Lee fails to teach a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel via a plurality of first pins of the electronic circuit, wherein each of the first pins is configurable to be coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel; wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Kim teaches an electronic circuit comprising a first switch circuit (127; Fig 3), comprising a plurality of first terminals coupled to a first circuit (124; Fig 3) and a second circuit (129; Fig 3) and a plurality of second terminals (terminals on the upper side of 127; Fig 3) configurable to be coupled to a display panel (130; Fig 3) via a plurality of first pins (127; Fig 3 also see illustrated Fig 3 below) of the electronic circuit, wherein each of the first pins is configurable to be coupled to a corresponding data line and a corresponding fingerprint sensing line of the display panel (240; Fig 2; Fig 3) of the display panel (132; Fig 3. Para [0051] The plurality of touch electrodes 131 may be respectively formed in the plurality of pixels formed in the panel 110. During the touch sensing period, the touch electrodes 131 perform a function of sensing a touch according to the touch pulse supplied from the touch IC 140. During the image display period, the touch electrodes 131 perform a function of driving the liquid crystal along with the respective pixel electrodes formed in the plurality of pixels).

    PNG
    media_image1.png
    734
    778
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

wherein the fingerprint sensing lines and the data lines are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel; as claimed.
Cao teaches an electronic circuit, adapted to drive a display panel comprising: fingerprint sensing lines (120; Fig 2) and data lines (210; Fig 2) are independent lines and wherein the fingerprint sensing lines and the data lines are located in the display panel (Fig 2; para [0067] The display substrate 200 includes a gate driving circuit GOA and pixel elements (not labeled) arranged in a plurality of rows and a plurality of columns, each of the pixel elements includes a driving transistor T.sub.2 and a sub-pixel element 220 coupled to the driving transistor T.sub.2. A control electrode of the driving transistor T.sub.2 is coupled to the gate line G.sub.2, a first electrode of the driving transistor T.sub.2 is coupled to the display data line 210, and a second electrode of the driving transistor T.sub.2 is coupled to the sub-pixel element 220.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee and Kim with teachings of Cao, because providing the provide arrangement in which interference can be reduced and accuracy of fingerprint recognition can be improved.

Regarding clam 53, Lee teaches the electronic circuit as explained for claim 52 above.
Lee fails to teach wherein the display panel further comprises a plurality of second pins, each of the second pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel, and a number of the first 
Kim teaches the electronic circuit wherein the display panel further comprises a plurality of second pins (see illustrated Fig 3 as provided for claim 1 above), each of the second pins is coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel (Fig 3), and a number of the first pins is equal to a number of the second pins (illustrated Fig 3 above reflects the first and second pins and it shows having one to one relationship), and each of the first pins is configurable to be coupled to the corresponding data line and the corresponding fingerprint sensing line of the display panel via a corresponding second pin (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as taught by Kim, because this will provide mechanism to switching between different connected circuits and thus reduce the number of dedicated connections and conductive lines, thus reducing the cost of the device.

Regarding clam 54, Lee teaches the electronic circuit as explained for claim 52 above. Lee also further teaches control the electronic circuit to transmit the display driving signals from the first circuit to the data lines in a first time interval (Fig 4 shows the first time interval when display driving is performed; para [0088] FIG. 4 illustrates the state in which the driving circuit according to the first embodiment operates in a display-driving period), and control the electronic circuit to receive the fingerprint Fig 6 shows the first time interval when display driving is performed. Para [0102] FIG. 6 illustrates the state in which the driving circuit according to the first embodiment performs additional sensing as well as touch sensing in a second sensing period.).
Lee fails to teach further comprising: a control circuit, configured to generate control signals for controlling the first switch circuit; as claimed.
Kim teaches the electronic circuit further comprising. further comprising: a control circuit (123; Fig 3), configured to generate control signals for controlling the first switch circuit, so as to control the electronic circuit to transmit the display driving signals from the first circuit to the data lines through the first switch circuit in a first time interval (para [0071] For example, during the image display period, the touch sync signal generator 122 switches on the switching unit 125 by using a zeroth touch sync signal `0` to allow the common electrodes 131 to be connected to the common voltage generator 124. In this case, the common voltage (Vcom) is supplied to the common electrodes 131), and control the electronic circuit to receive the fingerprint sensing signals from the fingerprint sensors of the display panel through the first switch circuit in a second time interval (para [0072] During the touch sensing period, the touch sync signal generator 122 switches on the switching unit 125 by using a first touch sync signal `1` to allow the touch electrodes 131 to be connected to the analog unit 129. In this case, the touch electrodes 131 act as touch sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device or Lee with providing the interface as 

Regarding claim 66, Lee teaches the electronic circuit of claim 54, wherein the electronic circuit is implemented in a semiconductor chip (para [0040]; Fig 4).

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Remarks on page 15 regarding claim rejection under 35 U.S.C. 112(b) for claim 21 is considered, however the claim amendment still does not overcome the rejection under 35 U.S.C. 112(b) for the reasons as explained above. Further remarks on page 16-18 are not persuasive because these remarks are directed towards amended claim limitations which were not presented earlier. Thus, amended claim changes the scope of the claim and required further consideration and updated search and newly cited prior art teaches the amended claim limitations. Furthermore, claims as presented are still broad in scope to read upon the cited prior as explained in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623